Citation Nr: 0319127	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-03 252	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and the 
Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to an increased rating for his PTSD and to 
a TDIU.  The veteran perfected a timely appeal of this 
determination to the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Huntington, West Virginia, RO.

In March 2003, the veteran, accompanied by his 
representative, offered testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations and mood, affecting his ability to 
function independently, with near-continuous depression; an 
inability to trust others; frequent nightmares, flashbacks, 
and intrusive thoughts; decreased libido; feelings of guilt; 
sleep disorder; irritability; uncontrolled anger; anxiety 
attacks; avoidance behaviors; loss of interest in significant 
activities; hypevigilance; an inability to be in crowds; 
marked difficulty adapting to stressful work or worklike 
situations; and severe social isolation.  

3.  The veteran's service-connected psychiatric disability is 
rated as 70 percent disabling; service connection is also in 
effect for the residuals of shell fragment wound of the left 
arm, which is evaluated as noncompensably disabling.

4.  The record contains medical evidence showing that the 
veteran is unemployable by reason of his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for an 
increased rating for his PTSD and to a TDIU, and that the 
requirements of the VCAA have in effect been satisfied.

In October 2000 and March 2002, the veteran was provided with 
VA psychiatric examinations to determine the nature, extent 
and severity of his PTSD and to obtain an opinion as to 
whether he is unemployable due to this service-connected 
condition.  In addition, the RO associated with the claims 
folder voluminous records of the veteran's VA outpatient and 
inpatient treatment for his PTSD, as well as records from the 
Social Security Administration (SSA).  The veteran also 
testified at a Board hearing, and he and his representative 
have been provided with a statement of the case and a 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  By way of these 
communications, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence and VA gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal and the 
Board's favorable determinations demonstrate the futility of 
any further evidentiary development; hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In a March 1993 rating decision, the RO granted service 
connection for PTSD and for the residuals of a shell fragment 
wound injury of the left arm and assigned 10 percent and 
noncompensable evaluations, respectively, effective July 11, 
1990.  In November 1997, the RO increased the evaluation of 
the veteran's PTSD to 30 percent, effective July 28, 1997.  
While noting that he was receiving inpatient VA treatment for 
his PTSD, in June 2000, the veteran filed claims for an 
increased rating and for a TDIU.

VA hospitalization records show that the veteran was treated 
for his PTSD on an inpatient basis from April to July 2000.  
These records reflect that his PTSD was productive of 
intrusive thoughts and nightmares relating to his combat 
experiences in Vietnam; depression; decreased libido; an 
inability to trust others; social isolation and detachment 
from others, including that he had no significant other; 
depression; sleeplessness and sleep disorder; loss of 
interest in significant activities; and alcohol dependence.

In addition, the hospitalization records describe him as 
"technically homeless" because he did not have a home, but 
note that he was residing with a sympathic friend.  The 
records also show that examiners encouraged him to maintain 
his sobriety.  The entries further indicate that he 
maintained telephone contact with his two children and that 
he characterized his relationship with them as "good."  The 
diagnoses were severe, chronic PTSD; alcohol dependence; and 
alcohol intoxication.  Further, these records show that at 
different points during treatment, VA examiners estimated 
that the veteran's Global Assessment of Functioning (GAF) was 
between 35 and 52, with a GAF score of 45 the one most 
frequently assigned.

In October 2000, he was afforded a formal VA psychiatric 
examination.  The psychiatrist observed that the veteran was 
unemployed and discussed his military experiences and post-
service occupation history.  During the evaluation, the 
veteran reported that he had flashbacks, nightmares and 
intrusive thoughts of Vietnam and acknowledged having a 
drinking problem.  The veteran indicated that he was trying 
to deal with his drinking problem, which he stated was 
related to his PTSD because he used alcohol to self-medicate.

The examiner reported that the interview revealed that the 
veteran was "traumatized" by his Vietnam experiences and 
noted that there was not a day that went by that the veteran 
did not think of or relive them.  He also stated that the 
veteran avoided events and activities that reminded him of 
Vietnam and described him as socially isolated and 
"withdrawn in general."  He added that "all of the 
veteran's failed relationships were a testimony to his 
interpersonal difficulties."  The examiner further reported 
that the veteran had been unable to function in his last job, 
and he stated that the veteran struggled with his alcoholism 
and unemployment.  

The mental status examination revealed that the veteran was 
well groomed but appeared to be "in a good deal of distress 
from the veteran onset of the evaluation."  The psychiatrist 
reported that throughout the evaluation, the veteran was 
guarded, avoided eye contact, and was tearful.  The veteran 
acknowledged feeling very distressed but denied having 
suicidal ideation; however, because he reported a desire to 
"not wake up," the examiner indicated that he had "passive 
suicidal thoughts."  His thought content was free from 
obsessions, compulsions, delusions or hallucinations, and he 
was alert and oriented.  The mental status examination also 
disclosed no evidence of major concentration or memory 
disturbances.  The diagnoses were PTSD and history of alcohol 
dependence; the psychiatrist estimated that the veteran's GAF 
score was between 45 and 55.

Subsequent to offering these impressions, the examiner 
indicated that the veteran "clearly suffered from PTSD," 
which was worsened by his inability to work.  He added that 
the veteran was at risk to resume his alcohol abuse, but 
noted that he was motivated to discontinue his drinking.

VA outpatient treatment records and reports, dated from 
October 2000 to February 2002, show that he attended 
individual therapy sessions to treat his PTSD, which 
continued to be productive of the symptoms discussed above.  
Further, SSA records reflect that he was awarded disability 
benefits from that agency due to his depression and PTSD.

In March 2002, the veteran was afforded a second formal VA 
psychiatric examination.  At the outset of the report, the 
psychiatrist noted that he interviewed had reviewed his 
claims folder.  The examiner discussed the veteran's 
pertinent military experiences, as well his post-service 
occupational and medical history.  In addition, he noted that 
the veteran had been divorced three times and had two sons, 
one of whom lived just one block from him in West Virginia; 
the other resided in Georgia.  The examiner also observed 
that the veteran had no history of attempting suicide.  

The mental status examination, which last approximately two 
hours, revealed that the veteran was alert and cooperative.  
During the evaluation, he denied having homicidal or suicidal 
ideation, and the psychiatrist reported that he had 
maintained "minimal personal hygiene."  The examination 
also disclosed that he no hallucinations or delusions; 
however, it revealed that he obsessively thought about 
Vietnam.  The examiner added that, for that reason, the 
veteran had removed his guns and avoided people.  The veteran 
had a decreasing short-term memory, but his long-term memory 
was excellent.  

The psychiatrist indicated that the veteran's depression and 
anxiety had worsened and that he continued to suffer from 
sleep disorder, including recurrent nightmares.  In addition, 
he reported that the veteran's substance abuse was apparently 
now at a minimum, noting that he drank "only an occasional 
can of beer."  The psychiatrist added that the veteran's 
condition was worsened by the September 11th attacks, which 
had intensified his avoidance behavior and heightened his 
psychological arousal.  Based on his review of the veteran's 
records, the psychiatrist indicated that his psychosocial 
functional status was deteriorating, both socially and 
occupationally.  

The sole Axis I diagnosis was PTSD, and the examiner 
estimated that his GAF score was 45; he explained that that 
GAF reflected that the veteran's PTSD was productive of 
serious symptoms, including an inability to work, social 
isolation and depression, and heightened arousal.

Finally, at the March 2003 Board hearing, the veteran 
reported that although he took medications prescribed by VA 
to treat his PTSD, he needed to "self-medicate" with 
alcohol and other drugs to "keep out the bad thoughts."  He 
further stated that despite taking the medication and 
receiving VA care for the condition, his PTSD was productive 
of depression; irritability; nightmares and intrusive 
thoughts; periods of violence; social isolation, impairment 
of memory and concentration; and a feeling that he was only 
comfortable at home.  With regard to the last symptom, the 
veteran reported that he attempted to have his son and his 
sister do his shopping, and that since he purchased a 
personal computer, he no longer visited the library.  The 
veteran added that although he was a member of Veterans of 
Foreign Wars, he did not attend the group's meetings.

In light of the above, the veteran testified that he was 
unable to work, and in support of both of these claims, he 
cited both the GAF score of 45 assigned by the March 2002 VA 
psychiatrist who performed the VA psychiatric examination, as 
well as his assessment that he was unable to work due to his 
PTSD.  Finally, the veteran argued that his PTSD warranted an 
evaluation of at least 50 percent, but maintained that the 
symptoms more closely approximated the criteria for a 70 
percent rating.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., alcohol dependence, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  In this regard, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light 
of its legislative history, held that VA compensation 
benefits are available for alcohol or drug-related disability 
that arises secondarily from a service-connected disorder, 
here PTSD.  Id. at 1370.  The Federal Circuit further 
declared that such secondary disability itself might be 
indicative of the severity of a veteran's service-connected 
disability.  Id.  

The veteran's PTSD is evaluated as 30 percent under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

After a careful review of the lay and medical evidence, the 
Board finds that the evidence supports the veteran's claim 
that his PTSD warrants a 70 percent evaluation.  In reaching 
this conclusion, the Board notes that the March 2002 VA 
psychiatrist not only estimated that his GAF score was 45, 
but as the veteran pointed out during the March 2003 hearing, 
he specifically opined that he was unemployable due to his 
PTSD.  Further, the March 2002 VA psychiatrist's assessment 
is consistent with the one offered by the examiner who 
performed the October 2000 VA psychiatric examination, as 
well as the assessments noted in both the VA outpatient 
records and hospitalization reports, which reflect that he 
was most frequent assigned a GAF score of 45, which as the 
March 2002 VA psychiatrist noted, indicates, according to 
DSM-IV, that the veteran was unable to maintain employment.  

The Board notes that these findings, together with the VA 
inpatient and outpatient records showing that his PTSD was 
productive of depression; an inability to trust others; 
frequent nightmares, flashbacks, and intrusive thoughts; 
decreased libido; feelings of guilt; sleep disorder; 
irritability; uncontrolled anger; anxiety attacks; avoidance 
behaviors; loss of interest in significant activities; 
hypevigilance; an inability to be in crowds; marked 
difficulty adapting to stressful work or worklike situations; 
and severe social isolation, reflect that the veteran's PTSD 
is severely disabling.  In light of the foregoing, the Board 
agrees with the veteran and finds that his PTSD warrants a 70 
percent rating.

TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the Board has determined that his service-connected 
PTSD warrants a 70 percent schedular evaluation.  Further, 
although service connection has been established for one 
other condition, the veteran maintains that a TDIU is 
warranted due to his PTSD alone, which is supported by both 
the opinion of the March 2002 VA psychiatrist.  The Board 
also notes that the March 2002 VA psychiatrist's conclusion 
is consistent with the determination of the SSA that he was 
entitled to disability benefits from that agency due to his 
psychiatric disability.  This determination is also supported 
by the VA inpatient and outpatient treatment records, which 
reflect GAF scores that indicate that he was unemployable due 
to his PTSD.  Moreover, given the 70 percent rating, his 
satisfy the requirements set forth in 38 C.F.R. § 4.16.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this capacity, the Board finds that the veteran's 
statements, as well his testimony to be credible.  In 
addition, as noted above, his statements and testimony are 
consistent with the medical evidence that shows that he is 
unemployable due to his PTSD.  In light of the above, and in 
the absence of any contradictory medical evidence, the Board 
finds that a grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

